DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP’994 (JP 2014-121994) in view of JP’615 (JP 05-077615).
Regarding claim 1, FIG. 2 of JP’994 teaches a pneumatic tire comprising a bead portion including a bead base, a bead heel, and a bead back surface. The bead base is inclined inward in the tire radial direction toward the inner side in the tire width direction and is a single straight segment. The bead heel has a heel R portion connecting to an outer end in the tire width direction of the bead base and having an arc shape that curves outward in the tire radial direction toward the outer side in the tire width direction.  The bead back surface is formed with a recess that is recessed inward in the tire width direction than an outer end in the tire width direction of the bead heel and has a center of curvature on the outer side in the tire width direction and has a recess portion at least a part constituting a deepest portion of the recess, and a tangential portion that connects the bead heel and the recess R portion.  
While JP’994 does not illustrate a pneumatic tire comprising a tread and a pair of sidewalls, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’994 with a tread and a pair of sidewalls since a tire comprising a tread and a pair of sidewalls is well-known/conventional in the tire art. 
The claimed limitation of the pair of bead portions “arranged at an interval wider than a regular rim width in a non-rim-assembled state” does not require a tire and rim assembly wherein the claimed pneumatic tire is mounted on a particular rim size.  The tire of JP’994 has the capability to be mounted on a rim having a rim width which satisfies the claimed relationship.
While JP’995 does not recite “in the non-rim-assembled state, a base portion inclination angle of the bead base with respect to a tire axial direction is set to be larger than a tangential portion inclination angle of the tangential portion with respect to the tire radial direction”, this limitation in the tire of JP’994 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since FIG. 2 of JP’994 (see annotation of FIG. 2 below) illustrates the claimed relationship and alternatively, JP’994 teaches a heavy duty tire comprising a bead portion having a bead base inclination angle γ is 15°-17° with respect to the bead base line BL extending in parallel with the tire width direction H and JP’615 teaches a heavy duty tire comprising a bead portion comprised of a bead back surface including a recess having a radius R and a tangential portion 10 inclined at an angle Ɵ2 (A2) with respect to a tire radial line V within the range of 1°-6° (abstract) for the benefits of improving bead durability and good bead-rim engagement. 

    PNG
    media_image1.png
    821
    1091
    media_image1.png
    Greyscale

Regarding claim 2, the claimed limitation does not require a tire and rim assembly wherein the claimed pneumatic tire is mounted on a particular rim.  The tire of JP’615 has the capability to be mounted on a rim having a bead seat inclination which satisfies the claimed limitation.  In any event, the tire of JP’994 view of JP’615 would reasonably satisfy the claimed invention since JP’994 teaches a rim having an inclination angle (A0) of 15° with respect to the tire width direction H and angle γ (A1) is 15°-17° with respect to the tire width direction H and JP’615 teaches Ɵ2 (A2) is 1°-6° with respect to a tire radial line V.
Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tangential portion of JP’994 as a straight segment since JP’615 teaches a heavy duty tire having a bead back surface including a recess and a tangential portion 10 that extends straight and connects the bead heel and recess for the benefits of improving bead durability and obtaining good bead-rim engagement. 
Regarding claim 4, while JP’994 is silent to the depth of the recess in numerical terms, the claimed depth of the recess would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’994 teaches a heavy duty pneumatic tire comprising a bead portion including a recess and JP’615 teaches a heavy duty pneumatic tire comprising a bead portion including a recess and FIG. 2 and FIG. 3 illustrates the depth of the recess being an extremely small distance when compared to distance R and L1, Table 1 discloses R = 10.5 mm, RF = 9.5 mm, and L1 = 6.4 mm, and further teaches R = 1.05-1.27 times RF (page 3 of the machine translation) and Ɵ2 = 1°-6° and these teachings guide one of ordinary skill in the art to arrive at the claimed depth of the recess.  NOTE: As Ɵ2 approaches 1°, the depth of the recess becomes shallower.
Regarding claims 5 and 7, the resulting tire of JP’994 in view of JP’615 would reasonably satisfy the claimed ranges since JP’615 teaches Ɵ1 = 110°-120° (measuring between radial line V and bead toe J) and Ɵ2 = 1°-6°.  NOTE: Ɵ4 of JP’615 is 15°-18° and consistent with γ of JP’994
Regarding claim 6, the resulting tire of JP’994 in view of JP’615 would satisfy this claim limitation since JP’615 teaches Ɵ2 = 1°-6°. 
Response to Arguments
Applicant's arguments filed 09/21/2022 have been fully considered but they are not persuasive. 
On page 6 of the arguments, the Applicant argues FIG. 2 of JP’615 cannot be relied upon because it is not to scale and refers to MPEP 2125 II. 
In response, this argument is unpersuasive. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).  In the instant application, the rejection relies on reasonable teachings and relationships shown by the drawings in combination with the written description of JP’615. 
As to applicant’s remaining arguments, these arguments have been considered but are moot in view of the new grounds of rejection presented in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        12/17/2022